

Exhibit 10.17.4


AMENDMENT TO
MACY’S, INC. 401(k) RETIREMENT INVESTMENT PLAN


The Macy’s, Inc. 401(k) Retirement Investment Plan (the “Plan”) is hereby
amended, effective as of January 1, 2011 (and for the Plan’s plan years
beginning on and after that date) and in order to ensure that the Plan complies
with the Internal Revenue Code for a New Puerto Rico, as amended when the Plan
affects Plan participants who reside in Puerto Rico and as required by the
Internal Revenue Service, as follows.




1.        Section 17.15 of the Plan shall be deleted in its entirety and the
remaining Subsections of Article 17 following Section 17.14 shall be renumbered
accordingly.


2.        The Plan shall be amended by adding the attached Special Puerto Rico
Rules Addendum to the end of the Plan to read as follows.


SPECIAL PUERTO RICO RULES ADDENDUM


        A1.1 Special Puerto Rico Rules. Subject to the following provisions of
this Section A1.1 but notwithstanding any other provision of the Plan to the
contrary, to the extent the Plan applies to Participants who are residents of
Puerto Rico (for purposes of this Section A1.1, the “Puerto Rico Participants”),
the Plan shall, for each Plan Year and limitation year (as defined in Subsection
7A.2.3 of the Plan above) beginning after December 31, 2010, comply with those
portions of the Internal Revenue Code for a New Puerto Rico, as amended (the
“Puerto Rico Code”) including but not limited to its Section 1081.01, or any act
or statute which succeeds the same that must be met for the Plan’s net earnings
and income to be exempt from tax under the Puerto Rico Code and be considered as
qualified for all related purposes.
            
A1.1.1    The portions of the Puerto Rico Code that shall be satisfied by the
Plan to the extent it affects Puerto Rico Participants shall include but not be
limited to the following limits and rules (to the extent such limits or rules as
set forth under the Puerto Rico Code are more restrictive than the analogous
limits and rules imposed under the terms of the Plan, determined without regard
to the provisions of this Section A1.1, or the Code):                
(a)        the limit on the annual addition to a Participant’s Accounts for any
limitation year as otherwise set forth in Article 7A of the Plan above as
provided for in Section 1081.01(a)(11) of the Puerto Rico Code;


(b)        the limit on a Participant’s Compensation for any twelve consecutive
month period as otherwise set forth in Subsection 2.1.6(e) of the Plan above as
provided for in Section 1081.01(a)(12) of the Puerto Rico Code;



1



--------------------------------------------------------------------------------



(c)        the limit on the amount of Pre-Tax Elective Savings Contributions
that can be made by a Participant to the Plan for any calendar year as otherwise
set forth in Subsection 5.1.3 of the Plan above as provided for in Section
1081.01(d)(7) of the Puerto Rico Code;


(d)        the amount of Pre-Tax Elective Savings Contributions that can be made
as catch-up contributions by a Participant in any calendar year as otherwise set
forth in Section 5.2 of the Plan above as provided for in Section 1081.01(d)(7)
of the Puerto Rico Code;


(e)        the rules for determining when a Participant is considered a Highly
Compensated Employee for any Plan Year as otherwise set forth in Subsection
2.1.13 of the Plan above as provided for in Section 1081.01(d)(3)(E)(iii) of the
Puerto Rico Code;


(f)        the rules for applying average actual deferral percentage limits for
any Plan Year (and their further correction) as otherwise set forth in Article
5A of the Plan above as provided for in Section 1081.01(d)(3) of the Puerto Rico
Code;


(g)        the rules for Rollover Contributions as otherwise set forth in
Section 5.6 of the Plan above as provided for in Section 1081.01(b)(2)(A) of the
Puerto Rico Code;


(h)        the limit on the amount of After-Tax Savings Contributions that can
be made by a Participant to the Plan for any calendar year as otherwise set
forth in Section 5.1 of the Plan above as provided for in Section 1081.01(a)(15)
of the Puerto Rico Code;


(i)        the rules related to hardship withdrawals (including the temporary
suspension on Savings Contributions resulting from a hardship withdrawal) as
otherwise set forth in Sections 8.2, 8.3, and 8.4 of the Plan above as provided
for in Section 1081.01 (d)(2)(B)(vi) of the Puerto Rico Code;


(j)    for all non discrimination testing purposes, including but not limited to
those required under Sections 1081.01(a)(3), 1081.01(a)(4) and 1081.01(d)(3) of
the Puerto Rico Code, the term “employer” will be determined pursuant to the
provisions of Section 1081.01(a)(14) of the Puerto Rico Code;


(k)        the loan program offered under the Plan, will comply with the
provisions of Section 1081.01(b)(3)(E) of the Puerto Rico Code; and


(l)        the rules provided under Section 1081.01(b)(1)(B) of the Puerto Rico
Code are herein adopted in the event that the Puerto Rico Participants are
allowed to benefit from the 10% preferential tax rate on lump sum distributions.


A1.1.2    Notwithstanding any of the foregoing provisions of this of this
Addendum, in no event shall any provision contained in the foregoing provisions
of this Addendum

2



--------------------------------------------------------------------------------



be applied under the Plan in any situation if such application would cause the
Plan not to be considered a plan and trust that complies with all of the
requirements of Sections 401(a) and 501(a) of the Code.


3.    In all other respects, the Plan shall remain unchanged.


IN ORDER TO EFFECT THE FOREGOING PLAN REVISION, the sponsor of the Plan hereby
signs this Plan amendment.


MACY’S, INC.




By:     /s/ William Tompkins        


Title:     SVP, HR & Total Rewards    


Date:      6/17/15            



3

